 


110 HR 764 IH: Saguaro National Park Boundary Expansion and Study Act of 2007
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 764 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Mr. Grijalva (for himself and Ms. Giffords) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To expand the boundary of Saguaro National Park, to study additional land for future adjustments to the boundary of the Park, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Saguaro National Park Boundary Expansion and Study Act of 2007. 
2.Boundary of saguaro national parkSection 4 of the Saguaro National Park Establishment Act of 1994 (Public Law 103–364, 108 Stat. 3467), is amended— 
(1)in subsection (a)— 
(A)by inserting (1) before The boundaries of the park; and 
(B)by adding at the end the following: 
 
(2)The boundary of the park is further modified to include approximately 583 acres, as generally depicted on the map titled Saguaro National Park Proposed Boundary Adjustment, numbered 151/80,045, and dated March 31, 2006. The map shall be on file and available for inspection in the appropriate offices of the National Park Service.; 
(2)by striking subsection (b)(2) and inserting the following new paragraphs: 
 
(2)The Secretary may, with the consent of the State and in accordance with Federal and State law, acquire from the State land or interests in land within the boundary of the park. 
(3)If the Secretary is unable to acquire the State land under paragraph (2), the Secretary may enter into an agreement that would allow the National Park Service to manage State land within the boundary of the park.; and 
(3)by adding at the end the following new subsection: 
 
(d)Boundary study 
(1)In generalThe Secretary shall conduct a study to identify lands that would be a part of any future boundary adjustments for the park. 
(2)CriteriaThe study shall examine the natural, cultural, recreational, and scenic values and characters of lands identified under paragraph (1). 
(3)ReportNot later than 2 years after the date funds are made available for the study under this subsection, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions, and recommendations of the study.. 
 
